Exhibit 99.1 Marathon Patent Group, Inc. Announces First Quarter 2015 Financial Results ALEXANDRIA, VA(Marketwired - May 14, 2015) - Marathon Patent Group, Inc. (NASDAQ: MARA) ("Marathon"), a patent licensing company, announced today financial results for the first quarter ended March 31, 2015.Highlights included: ● Revenues of $4.1 million, up 204% from the prior quarter ● Year over year revenues up 47% compared to the three months ended March 31, 2014 ● Generated revenue from a total of thirteen (13) license agreements, across 25 different licensees ● Cash of $9.5 million compared to $5.1 million at December 31, 2014 ● Net working capital improved by $11.5 million ● Currently have 19 portfolios covering 14 distinct technology areas, 15 in active licensing campaigns ● Added seasoned IP veterans Richard Chernicoff and Dirk Tyler to the board as independent directors Commenting on the Company's first quarter financial results, Doug Croxall, Founder & CEO of Marathon Patent Group, stated, "I am pleased with our first quarter financial results, particularly our increased quarterly revenue which represented our second best quarter to date.At the top line, revenues of $4.1 million represented an increase of 204% from last quarter, and 47% when compared to the same period in the prior year.” "Since the beginning of the 2015, we have already had four Markman hearings covering 31 defendants. Throughout the remainder of 2015, our subsidiaries have an additional six Markman hearings covering 14 defendants, along with three US trials covering four defendants and six German trials covering 12 defend­ants.We believe the current Markman and trial schedule for 2015 and 2016 have the potential to trigger significant revenue events.” 2015 First Quarter Results Revenue for the first quarter totaled $4.1 million, an increase of approximately $1.3 million or 47% compared to $2.8 million in revenue during the first quarter of 2014.Revenue for the three months ended March 31, 2015 was derived from both the issuance of one-time patent licenses and recurring royalty. The growth in revenue from 2014 to 2015 resulted from growth in the patent monetization business. Revenue from the issuance of licenses to certain of the Company’s patent portfolios accounted for approximately 95% for the first quarter 2015. Revenues from the five largest settlement and license agreements accounted for 87% of the Company’s revenues, whereas revenues from three total settlement and license agreements accounted for 100% of the Company’s revenue for the first quarter of 2014. Direct cost of revenues for the first quarter of 2015 totaled $4.3 million and for first quarter 2014, the direct cost of revenues amounted to $1.1 million. For the first quarter of 2015, this represented an increase of $3.2 million or 290%. Direct costs of revenue for the quarter include contingent and non-contingent payments to patent enforcement counsel, costs associated with technical and damage experts, and other miscellaneous costs associated with enforcing our patent rights and entering into settlement and licensing agreements. For the first quarter of 2015, the Company had higher costs associated with experts and a non-contingent engagement with litigation counsel for numerous enforcement actions with scheduled trial dates over the next three to six months. Total operating expenses for the first quarter, including amortization of patents, compensation and related taxes, consulting and professional fees and other general and administrative fees were $6.1 million. Operating expenses for the first quarter 2015 includes non-cash operating expenses totaling $4.1 million. -1- For the first quarter, we reported a GAAP net loss of $4.8 million, or ($0.34) per basic share, compared to a GAAP net loss of $0.3 million or a loss of ($0.03) per basic share in the year-ago period. On a non-GAAP basis, we had a net loss for the first quarter of 2015 in the amount of $2.6 million, or ($0.19) per basic share, compared to non-GAAP net income of $0.9 million, or $0.08 per basic share in the first quarter of 2014. A reconciliation of GAAP to non-GAAP financials can be found in the financial tables at the end of this press release. As of March 31, 2015, cash totaled $9.5 million as compared to $5.1 million as of December 31, 2014. $50 Million Long Term Financing Facility During the quarter, the Company entered into a $50 million long term financing facility with funds managed by affiliates of Fortress Investment Group (NYSE: FIG)to make acquisitions, replace short-term acquisition debt and provide long-term support of the Company’s enforcement actions of its existing portfolios. Details regarding the terms and borrowing under the facility can be found in the Company’s 10-K and 10-Q filings. Investor Conference Call Marathon will host a corresponding conference call to discuss the results with Chief Executive Officer Doug Croxall and Chief Financial Officer Frank Knuettel II on Thursday May 14, 2015 at 4:30 PM ET/1:30 PM PT. To participate in the conference call, investors from the U.S. and Canada should dial (877) 407-0784 ten minutes prior to the scheduled start time. International calls should dial (201) 689-8560. In addition, the call will be broadcast live over the Internet and can be accessed through the Investor Relations section of the Company's website at www.marathonpg.com. The broadcast will be archived online upon completion of the conference call. A telephonic replay of the conference call will also be available until 11:59 p.m. ET on Monday, May 28, 2015 by dialing (877) 870-5176 in the U.S. and Canada and (858) 384-5517 internationally and entering the pin number: 13609019. About Marathon Patent Group Marathon is a patent acquisition and monetization company. The Company acquires patents from a wide-range of patent holders from individual inventors to Fortune 500 companies. Marathon's strategy of acquiring patents that cover a wide-range of subject matter allows the Company to achieve diversity within its patent asset portfolio. Marathon generates revenue with its diversified portfolio through actively managed concurrent patent rights enforcement campaigns. This approach is expected to result in a long-term, diversified revenue stream. To learn more about Marathon Patent Group, visit www.marathonpg.com. Safe Harbor Statement Certain statements in this press release constitute "forward-looking statements" within the meaning of the federal securities laws. Words such as "may," "might," "will," "should," "believe," "expect," "anticipate," "estimate," "continue," "predict," "forecast," "project," "plan," "intend" or similar expressions, or statements regarding intent, belief, or current expectations, are forward-looking statements. While the Company believes these forward-looking statements are reasonable, undue reliance should not be placed on any such forward-looking statements, which are based on information available to us on the date of this release. These forward looking statements are based upon current estimates and assumptions and are subject to various risks and uncertainties, including without limitation those set forth in the Company's filings with the Securities and Exchange Commission (the "SEC"), not limited to Risk Factors relating to its patent business contained therein. Thus, actual results could be materially different. The Company expressly disclaims any obligation to update or alter statements whether as a result of new information, future events or otherwise, except as required by law. ● CONTACT INFORMATION Marathon Patent Group Jason Assad 678-570-6791 Jason@marathonpg.com -2- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS March 31, 2015 December 31, 2014 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Bonds posted with courts Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Deferred tax assets Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Clouding IP earn out - current portion Notes payable, net of discounts of $784,154 and $82,010 for 3/31/15 and 12/31/14 Total current liabilities Long-term liabilities Notes Payable, net of discount of $1,818,185 and $64,925, for 3/31/15 and 12/31/14 Other non current liability - Deferred tax liability Revenue Share Liability - Clouding IP earn out Total long-term liabilities Total liabilities Stockholders' Equity: Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 982,000 and 932,000 issued and outstanding at March 31, 2015 and December 31, 2014 98 93 Common stock, $.0001 par value, 200,000,000 shares authorized: 13,990,869 and 13,791,460 issued and outstanding at March 31, 2015 and December 31,2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ -3- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFOPERATIONS For the three months ended March 31, 2015 For the three months ended March 31, 2014 (Unaudited) (Unaudited) Revenue $ $ Expenses Cost of revenues Amortization of patents and website Compensation and related taxes Consulting fees Professional fees General and administrative Total operating expenses Operating loss ) ) Other income (expenses) Foreign exchange gain/(loss) ) - Interest income 2 Interest expense ) - Total other income (expense) ) Loss before provision for income taxes ) ) Income tax benefit - Net loss attributable to common shareholders ) ) Loss per common share, basic and diluted: $ ) $ ) WEIGHTED AVERAGE COMMON SHARESOUTSTANDING - Basic and Diluted -4- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFCASH FLOWS For the three months ended March 31, 2015 For the three months ended March 31, 2014 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets and website Non-cash equity compensation Stock issued for services - Deferred tax liability ) - Deferred tax asset ) - Non-cash interest, discounts and financing costs - Other non-cash adjustments - Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property, equipment and other intangible assets ) - Net cash provided by (used in) investing activities ) - Cash flows from financing activities: Payment on note payable in connection with the acquisition of IP Liquidity ) - Payment on assumed note payable in connection with the acquisition of Orthophoenix ) - Payment on note payable in connection with the acquisition of Dynamic Advances ) - Payment on note payable in connection with the acquisition of Medtech and Orthophoenix ) - Payment on note payable in connection with the acquisition of Sarif ) - Repayment on convertible notes ) - Cash received upon issuance of notes payable, net of $400,000 loan fee - Cash received upon exercise of warrants - Net cash provided by financing activities - Effect of exchange rate changes in cash - Netincrease in cash Cash at beginning of year Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest expense $ $
